Citation Nr: 0005338	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for rheumatoid arthritis.  

Entitlement to service connection for polyarthralgia.  

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The February 
1998 and September 1999 rating decisions continued a 10 
percent evaluation for tinea versicolor.  The July 1996, 
February 1998, and September 1999 rating decisions denied 
service connection for rheumatoid arthritis.  The June 1998 
and September 1999 rating decisions denied service connection 
for polyarthralgia.  


FINDINGS OF FACT

1.  The evidence does not include a medical diagnosis of a 
current rheumatoid arthritis disability.  

2.  The evidence does not show treatment for or a diagnosis 
of rheumatoid arthritis in service.  

3.  The medical evidence does not include a nexus opinion 
relating a current polyarthralgia disability to service in 
any way.  

4.  The medical evidence does not show constant exudation, 
extensive lesions, marked disfigurement, ulceration, 
exfoliation, crusting, or systemic or nervous manifestations 
of tinea versicolor.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
rheumatoid arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.309 (1999).  

2.  The claim of entitlement to service connection for 
polyarthralgia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The criteria for a disability rating in excess of 
10 percent for tinea versicolor are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The July 1968 letter from the veteran's private physician 
certified that he treated the veteran for rheumatic fever in 
March, April, May, and June 1957.  

The June 1968 induction examination report stated that the 
veteran's spine and other musculoskeletal and skin systems 
were normal.  The veteran reported having rheumatic fever 
when he was 10 years old, and that he had stiffness of the 
knee and ankle joints when he rose in the morning.  He denied 
other diseases or injuries.  In August 1969, the laboratory 
test was positive for tinea versicolor.  In June 1970, the 
examiner noted dermatitis.  The May 1971 discharge 
examination report stated that the veteran's spine and other 
musculoskeletal and skin systems were normal.  The veteran 
reported having had rheumatic fever at age 10 and swollen or 
painful joints.  No other defects or diagnoses were noted, 
and the veteran stated no other significant history.  Service 
medical records do not mention rheumatoid arthritis or 
polyarthralgia.  

The veteran underwent a VA dermatology examination in 
December 1986.  The veteran reported that, in approximately 
1971, he began to develop scaly dermatitis involving the 
upper back that had persisted since and extended down the 
lower back and across the upper chest.  The veteran reported 
that the dermatitis was very pruritic, particularly in hot 
weather.  Physical examination revealed almost confluent 
hypopigmented and slightly scaly areas of dermatitis 
involving the entire back and upper chest.  The impression 
was widespread and chronic tinea versicolor.  

The veteran underwent a VA dermatology examination in 
November 1989.  The veteran reported that he had blotchy, 
scaly, chronic dermatitis involving the trunk and upper arms 
for approximately 19 years.  He reported using a variety of 
topical medications with only partial improvement in 
eruption.  He noted improvement during winter months.  
Physical examination revealed an almost solid diffuse scaly 
dermatitis involving the back and upper trunk.  The 
impression was widespread and chronic tinea versicolor.  

The veteran was examined at a private clinic in November 1993 
for complaints of general fatigue and malaise for some time.  
The musculoskeletal and skin systems were described as 
normal.  

In February 1995, the veteran reported a rash on his head and 
back to a VA examiner.  He reported a history of years of 
itching and flaking that had now worsened.  The diagnosis was 
seborrheal dermatitis of the scalp.  

The veteran's April 1996 statement alleged that records from 
a private clinic and from the VAMC for the past two years 
supported his claim for service connection for rheumatoid 
arthritis.  The veteran was examined by a private physician 
in May 1996 for complaints of pain and stiffness in the left 
hip.  The diagnoses included moderate osteoarthritis of the 
left hip.  In September 1996, the veteran went to triage with 
complaints of arthritis in both hips and pain in the heel 
area of the right foot.  X-rays were negative, and the 
diagnosis was rule out bursitis.  In December 1996, the 
veteran went to triage with complaints of chronic arthritis 
of both lower extremities for three to four years that had 
worsened over the last seven months.  He also complained of a 
rash on his scalp.  

October 1997 diagnoses from a private clinic included 
polyarthralgia and fibrositis.  

The veteran underwent a VA examination in December 1997.  The 
cervical spine x-ray were interpreted as showing no evidence 
of rheumatoid arthritis involving the cervical spine, and the 
x-rays of the lumbar spine, hips, and knees were interpreted 
as normal.  The impression included mild lumbar strain 
syndrome and a negative orthopedic examination of the hips, 
knees, neck, and shoulders.  

The veteran underwent a VA skin diseases examination in 
January 1998.  The veteran reported a scaly hypopigmented 
blotchy eruption over his trunk since 1969 that worsened in 
summer and became milder in winter.  The veteran reported 
that topical medications had not helped much.  The impression 
was widespread and chronic tinea versicolor.  

The July 1998 appeal alleged that the veteran's condition was 
related to childhood rheumatic fever and that rheumatic fever 
was aggravated by service because the veteran had swelling 
and painful joints.  The veteran alleged that the itching of 
his skin had worsened, he was using more medication, and the 
disorder had become more stressful and annoying.  The veteran 
stated that although he was not treated from July 1996 to 
December 1996, he used medications that controlled the 
scaling but not the itching.  H asserted that summer work and 
perspiration caused the itching to worsen.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing in December 1998.  With respect to his 
joints, the veteran testified that, upon entry into service, 
a doctor's letter informed the military that his joints 
always bothered him.  Extreme exercises such as running for a 
mile or carrying a person on his back had bothered the 
veteran.  The veteran testified that he had complained about 
his aching joints to military doctors.  On active duty, his 
aching joints worsened, especially during basic training, and 
in Vietnam, the veteran's whole leg stiffened up when he 
drove.  Transcript (December 1998), pages 1-2.  The veteran 
testified that he believed his aching joints were aggravated 
in service.  Transcript (December 1998), page 3.  With 
respect to his skin, the veteran testified that the itching 
had worsened since he was first rated.  The itching and 
burning affected his life terribly.  He could not stand 
raindrops on his head, and if he went without shampoo for two 
days, his head turned white, tender, and flaky.  Transcript 
(December 1998), page 5.  The need to scratch and apply salve 
caused embarrassment and disrupted the veteran's daily 
routine.  Transcript (December 1998) pages 5-6.  As a 
custodian, the veteran worked outside, and when he sweated, 
he felt a burning sensation.  Transcript (December 1998), 
page 6.  He had the same symptoms as when he was evaluated 
for tinea versicolor.  The itching had spread from his back 
and stomach to his head and face but medication did not 
control the symptoms as well as it had previously.  
Transcript (December 1998), pages 7-8.  

The veteran underwent a VA skin diseases examination for 
purposes of compensation in June 1999.  The veteran reported 
an itchy rash on the scalp, face, genital area, and arms.  
Physical examination revealed no evidence of tinea 
versicolor.  At that time, the veteran had hyperpigmented 
mildly erythematous, scaly patches of bilateral inguinal 
area.  The veteran also had scaly erythema at the scalp, 
nasolabial, and beard areas.  Both arms were mildly dry.  No 
ulceration, exfoliation, encrusting, systemic or nervous 
system manifestations were noted.  The diagnoses were tinea 
cruris of the genital area; seborrheic dermatitis of the 
scalp and face; dermatitis of the arms associated with dry 
skin, and no evidence of tinea versicolor was seen today.  

The veteran also underwent a VA joints examination in June 
1999.  He reported working as a custodian for the Postal 
Service for the last ten years, with no time lost due to 
illness.  The cervical and lumbosacral spine x-rays revealed 
a decreased C5-6 disc, no evidence of acute or chronic 
compressions, and unremarkable alignment.  The x-rays of the 
pelvis and hips were normal.  The impression was chronic 
subjective lumbosacral strain, degenerative arthritis in both 
knees with left more symptomatic than right, polyarthralgia 
of undetermined cause, absence of any gross deformities 
consistent with rheumatoid arthritis, absence of any muscle 
atrophy or ankylosis for any joints, high grade guarding, and 
non-symptomatic although definite pes planus.  The examiner 
found no definite stigmata of rheumatoid arthritis on 
examination.  The examiner opined that the veteran had 
polyarthralgia but without a clear etiological explanation 
for the joint pain.  The examiner concluded that the veteran 
definitely did not have ankylosis and the examiner found no 
clear-cut evidence to support rheumatoid arthritis.  No 
callosities were found.  The examiner opined that the 
veteran's childhood rheumatoid arthritis was not aggravated 
by service.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Arthritis may be presumed to have 
been incurred in service if it is manifested to a degree of 
ten percent within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza, supra.

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence is required to rebut  the presumption 
of aggravation where the pre-service disability  underwent an 
increase in severity during service. This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Tinea versicolor is not specifically listed in the rating 
schedule.  Therefore, tinea versicolor will be evaluated 
under the criteria of eczema, an analogous disease.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant eczema, is entitled to a 50 percent evaluation.  
Eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement is entitled to a 30 percent 
evaluation.  Eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area is entitled 
to a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1, 4.41 (1999); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for rheumatoid 
arthritis.

The claim of entitlement to service connection for rheumatoid 
arthritis is not well grounded because the veteran has not 
shown a current diagnosis of rheumatoid arthritis.  Rather, 
the veteran's musculoskeletal system was normal in November 
1993, and the December 1997 cervical spine x-ray demonstrated 
no evidence of rheumatoid arthritis.  The June 1999 VA 
examiner found no gross deformities, definite stigmata, or 
other clear-cut evidence to support the existence of 
rheumatoid arthritis.  In addition, neither of the two 
private physicians' reports included a diagnosis of 
rheumatoid arthritis, and one physician even suspected 
bursitis.  The claim is also not well grounded because the 
evidence does not show diagnosis of or treatment for 
rheumatoid arthritis within a year of separation from 
service.  

The Board noted the veteran's lay statements that childhood 
rheumatoid arthritis caused his current symptoms.  While the 
veteran is competent to make observations about the frequency 
of his subjective joint pain, as a lay person, he is not 
competent to diagnose the cause of his symptoms.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current symptoms are related to a 
disease incurred during childhood.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In any event, the June 1999 
examiner opined that the veteran's childhood rheumatoid 
arthritis was not aggravated by service.  

In the absence of medical evidence tending to show the 
presence of a current disability involving rheumatoid 
arthritis, the claim for service connection for rheumatoid 
arthritis is not well grounded and must be denied on this 
basis.  The VA cannot assist in any further development of 
this claim because it is not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (1999).  The 
Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the relevant rating 
decisions and statements of the case, as he was informed of 
the evidentiary requirements of a well-grounded claim.  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).


The claim of entitlement to service connection for 
polyarthralgia.

The claim of entitlement to service connection for 
polyarthralgia is not well grounded.  The evidence includes a 
current diagnosis of polyarthralgia because the October 1997 
and June 1999 diagnoses listed polyarthralgia.  The evidence 
includes an in-service record of subjective multiple joint 
pain because the veteran reported stiffness of the knee and 
ankle joints at the induction examination, and he testified 
that running a mile or carrying another person bothered his 
joints in service.  The veteran has thus satisfied the first 
two prongs for a well-grounded service connection claim.  The 
medical evidence, however, does not include a nexus opinion 
linking any in-service event to his current diagnosis of 
polyarthralgia, and the veteran, as a lay person, is not 
competent to render a diagnosis as to the cause of his 
current polyarthralgia.  See Espiritu, supra.  Although the 
veteran subjectively complained of joint pain after service, 
continuity of symptomatology cannot be used to render the 
claim well-grounded because the record does not contain 
medical evidence linking the asserted symptomatology to the 
current diagnosis of polyarthralgia.  Savage v. Gober, 10 
Vet. App. 488 (1997), Rather, the June 1999 examiner stated 
that the veteran's polyarthralgia was of undetermined cause 
and without clear etiological explanation.  

In the absence of medical evidence tending to show a nexus 
between the current disability involving polyarthralgia, the 
claim for service connection is not well grounded and must be 
denied on this basis.  The VA cannot assist in any further 
development of this claim because it is not well grounded.  
38 U.S.C.A. § 5107(a); Morton, supra.  The Board notes that 
the veteran was put on notice as to the evidence required to 
support his claim in the relevant rating decisions and 
statements of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim.  Moreover, the veteran 
has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps, supra; Robinette, supra.


Entitlement to an increased rating for tinea versicolor,
currently evaluated as 10 percent disabling.

The claim for an increased rating is well grounded because 
the July 1998 appeal asserted that itching had worsened, the 
veteran was using more medication, and the skin disorder had 
become more stressful and annoying.   A veteran's assertion 
that the disability has worsened serves to render the claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

A continued 10 percent rating is warranted for tinea 
versicolor because the veteran had scaly patches in June 
1999, and he complained of itching and flaking.  Although the 
veteran complained of years of itching and flaking, a 30 
percent rating is not warranted for tinea versicolor.  The 
evidence does not show constant exudation, extensive lesions, 
or marked disfigurement, and in June 1999, examination 
revealed no evidence of tinea versicolor.  Moreover, the June 
1999 examiner noted no ulceration, exfoliation, crusting, or 
systemic or nervous manifestations.  Furthermore, the veteran 
has lost no time from work due to illness in the last 10 
years.  Accordingly, the veteran's disability picture more 
nearly approximates the criteria for a 10 percent rating.  

Finally, as the RO has concluded, extraschedular 
considerations do not apply in this case because exceptional 
circumstances have not been claimed or demonstrated.  The 
evidence does not reveal that the veteran's service-connected 
tinea versicolor markedly interferes with his employment or 
requires frequent periods of hospitalization.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  


ORDER

Service connection for rheumatoid arthritis is denied.  

Service connection for polyarthralgia is denied.  

A disability rating in excess of 10 percent for tinea 
versicolor is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

